MEMORANDUM**
We reverse the district court’s affir-mance of the Social Security Administration’s denial of appellant Janice An-dreyka’s application for Social Security Disability Insurance benefits. Where, as here, a Social Security claimant’s testimony is medically supported, an Administrative Law Judge (“ALJ”) may reject that testimony “only by offering specific, clear and convincing reasons for doing so. The clear and convincing standard is the most demanding required in Social Security cases.” Moore v. Comm’r of the Soc. Sec. Admin., 278 F.3d 920, *815924 (9th Cir.2002). The ALJ’s reasons for discounting Andreyka’s testimony fail to meet this strict standard. We therefore accept Andreyka’s testimony as true. Varney v. Sec’y of Health and Human Servs., 859 F.2d 1396, 1398-99 (9th Cir.1988). Because it is undisputed that Andreyka’s testimony, if fully credited, would compel the conclusion that she is disabled within the meaning of the Social Security Act, we remand for an immediate award of benefits for the closed period from June 13, 1996, to August 26, 1999. See id.
REVERSED AND REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.